Coneord, P. J. A. D.,
Temporarily Assigned (dissenting).
I am in agreement with the court’s construction of the statute but not with the affirmance of the Appellate Division determination. The factual issue of knowledge by the defendant of the unlawful use of the car was one peculiarly for the trier of the facts. The trial judge failed to make a finding on that issue despite the fact that motions to dismiss and for acquittal were expressly addressed to the issue of absence of knowledge. In finding merely that the State had “sustained its burden of proof” the trial judge may well have entertained the view that knowledge was not an element of liability — the position vigorously advanced before us and in the Appellate Division by thta State.
In my view the proofs were susceptible, but barely, of a finding of defendant’s guilty knowledge. It was inappropriate for an appellate tribunal in a juvenile delinquency ease to supply the crucial finding of knowledge bej^ond a reasonable doubt which the trial court had failed to make. The case should have been nemanded to the trial court for a finding of fact on that disputed question. I would so order now and let the issue of guilt abide the event. 1 therefore dissent from the affirmance.
Justice Pashm an joins in this dissent.
For affirmance—Chief Justice Hughes and Justices Mountain, Sullivan, Clifford and Schreiber—o.
For remandment—Justice Pashhan and Judge Confokd —2.